Citation Nr: 0604570	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The veteran served on active duty from March 1982 to March 
2002. 

Service connection for low back strain was granted via the 
aforementioned October 2002 rating decision.  The RO assigned 
a 10 percent rating, effective April 1, 2002.  The veteran 
filed a timely notice of disagreement as to the assigned 
disability rating.  The RO issued a statement of the case 
(SOC) in November 2002, and the veteran perfected an appeal 
by filing a timely VA Form 9 (substantive appeal) in December 
2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in May 2003, and accepted such hearing in 
lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2005).  A transcript of the 
hearing is associated with the veteran's VA claims folder.

In  June 2004, the Board remanded the issue of an increased 
rating for a low back disability to the VA Appeals management 
Center (AMC) for further development and adjudicative action.  
After this was accomplished, the AMC issued supplemental 
statements of the case (SSOC's) in September and October 2005 
which continued to deny the veteran's claim.  The case has 
been returned to the Board for further appellate action.  
 




Issues not on appeal

In a June 2004 decision, the Board denied service connection 
for a disability manifested by constipation, a right elbow 
disorder, and a left elbow disorder.  

In a January 2005 statement, the veteran raised the issue of 
service connection for a urinary disorder as secondary to his 
service-connected low back disability.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by complaints of pain, episodes of loss of 
sensation in both legs, and muscle spasms.  The objective 
medical evidence of record shows that the veteran's 
disability is manifested by slight limitation of motion of 
the lumbar spine with pain; no neurological pathology; and no 
functional limitation because of weakness, fatigue, or 
repetitive use; and no incoordination.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected low back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the November 
2002 SOC and the September 2005 and October 2005 SSOCs of the 
relevant law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
January 2005 which was specifically intended to address the 
requirements of the VCAA.  The Board notes that although the 
VCAA letters were returned in July and October 2004 as 
undeliverable, the VCAA letter was resent to the veteran's 
current address in January 2005 and that the veteran 
responded to that letter.  The letter advised him of the need 
for evidence that his service-connected low back disorder had 
increased in severity.  Accordingly, he was told of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As for the evidence to be provided by the veteran, he was 
told to submit any treatment records pertinent to his claim, 
especially those that are recent (within the last 12 months).  
The veteran was told to inform VA of medical evidence 
pertaining to his low back disability and to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each non-VA doctor and medical care facility that treated him 
for his low back disability.

In addition, in the January 2005 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [An examination regarding the low 
back disability was completed later in June 2005.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
told that VA make reasonable efforts to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.

The veteran was specifically advised by VA in the January 
2005 letter that he could submit non-VA medical records.  
Moreover, he was informed that "[i]t's your responsibility 
to make sure that we receive all requested records that 
aren't in the possession of a Federal department or agency."  
January 10, 2005, letter, page 4 (emphasis in the original).  
These request was unlimited; that is, it can reasonable be 
read to encompass any and all evidence in the veteran's 
possession.  Also, the veteran was told that "[i]f there is 
any other evidence or information that you think will support 
your appeal, please let us know" and that "[i]f the 
evidence is in your possession, please let us know."  Id., 
page 2 (emphasis in the original).  Thus, the VCAA letter 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
Moreover, the January November 2002 SOC included the "give 
us everything you've got language" contained in 38 C.F.R. 
§ 3.159(b)(1).  See the SOC, page 2; see also September 2005 
SSOC, page 2.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the January 2005 VCAA letter 
requested a response by within 60 days from the date of that 
letter and that the letter did not expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  However, one year has elapsed 
since the January 2005 VCAA letter.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO assigned a disability rating in October 2002, 
prior to the issuance of the VCAA letter in January 2005, a 
previous VCAA letter was provided to the veteran in May 2002.  
That VCAA letter of necessity dealt with the veteran's 
service-connection claim, which was granted in October 2002.  
Nonetheless, it is applicable to the subsequently raised 
increased-rating claim as well.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).   

In any event, the veteran claim was re-adjudicated by the RO 
in the September 2005 and October 2005 SSOCs, after a 
specific VCAA letter was provided to him in January 2005.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of any VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

Moreover, because there is no indication that there exists 
any evidence which should be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes VA and private 
medical records and reports of VA examinations, which will be 
described below.

In June 2004, the Board remanded this issue, in part, so that 
a current VA examination of the veteran's back could be 
completed.  This was accomplished.  The report of the June 
2005 VA examination is of record..

The record reflects that the X-rays of the lumbar spine and a 
magnetic resonating imaging (MRI) scan of the lumbar spine 
were done at a VA medical center in July 2004 and August 
2004, respectively.  The actual reports are not of record, 
but the findings are described in the report of the VA 
examination.  The Board notes that in September 2005 veteran 
submitted additional recent VA medical records and stated 
that it "seems you have all but my recent visits to the VA 
in your possession."  The veteran also testified at the May 
2003 hearing that he had not had any recent VA treatment 
other than having his prescriptions filled.  See the hearing 
transcript, pages 9-10.  There is no realistic basis for 
concluding that any VA medical records not of record would 
reveal any additional information which would be useful to 
the Board's decision.  See Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) [VA is not obligated to obtain records which are 
not pertinent to the issue on appeal].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He requested, and was accorded, a personal 
hearing at the RO in May 2003 before the undersigned Veterans 
Law Judge, a transcript of which is associated with his 
claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

In the October 2002 rating decision, the RO rated the 
veteran's low back strain as 10 percent disabling under 
38 C.F.R. § 4.71a, former Diagnostic Code 5295.  In the 
September and October 2005 SSOC's, the disability was rated 
10 percent disabling under the current Diagnostic Code 5237.

The Board notes that pursuant to  instructions contained in 
the Board's June 2004 remand, the veteran was provided with 
the amended regulations in the September 2005 SSOC.  
Accordingly, there is no prejudice to the veteran in deciding 
this appeal based on those regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected low back disability under both 
the former and the current schedular criteria, keeping in 
mind that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Former Diagnostic Code 5295 provided a 10 percent evaluation 
for lumbosacral strain with characteristic pain on motion; a 
20 percent evaluation for lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent evaluation for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

Under former Diagnostic Code 5290, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and slight limitation of motion of the 
lumbar spine warranted a 10 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  

It should also be noted that use of descriptive terminology, 
such as "mild," by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to chronic low back 
pain, the veteran has been diagnosed with degenerative disc 
disease and osteoarthritis of the lumbar spine.  These 
disorders are not service connected.  However, the Board is 
also precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  Accordingly, the Board will ascribe all 
functional impairment of the lumbar spine as symptomatology 
attributed to the service-connected chronic low back pain.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As was noted above, the RO has rated the veteran's low back 
disability under both former Diagnostic Code 5295 and current 
diagnostic code 5237 [lumbosacral strain].  After careful 
review of the record, the Board concludes that these 
Diagnostic Codes are not the most appropriate, given the 
character of the veteran's disability.

While it is true that private medical records reflect a 
diagnosis of lumbar strain during the 1990s and service 
connection was granted for low back strain, more recent VA 
medical records reflect a diagnosis of chronic low back pain, 
with no current diagnosis of lumbar strain.  Moreover, 
although the veteran claims that he has muscle spasm, 
symptoms consistent with lumbar strain, including muscle 
spasm, have not been clinically identified.  

Additionally, a review of the schedular criteria, which have 
been set out above, reveals that the veteran does not meet 
any of the criteria for the next higher rating of 20 percent 
under the former Diagnostic Code 5295 [lumbosacral strain 
accompanied by muscle spasm on extreme forward bending, with 
unilateral loss of lateral spine motion in standing 
position].  

Based on the lack of a diagnosis and lack of symptomatology 
specific to lumbosacral strain for a higher rating, the Board 
finds that the use of former Diagnosis Code 5295 is not 
appropriate.

The veteran complains of loss of sensation and tingling in 
the lower extremities.  The objective medical evidence of 
record, however, includes no objective evidence of 
radiculopathy or any other neurological pathology.  A May 
2002 VA outpatient treatment record shows a neurological 
evaluation with no focal deficits and motor and sensory 
function intact.  The reports of the September 2002 and June 
2005 VA examinations similarly reflect that motor function 
was intact, without any weakness or atrophy; that reflexes 
were normal and symmetrical on both sides; and that sensory 
function was intact. The Board therefore finds that the use 
of former Diagnostic Code 5293 and current diagnostic code 
5243 [intervertebral disc syndrome] is not appropriate.

The Board finds that the veteran's low back disability is 
more appropriately rated under the old Diagnostic Code 5292.  
As for the current general schedule for rating spinal 
disabilities, under the current schedule all disorders of the 
spine (with the exception of intervertebral disc syndrome, 
discussed immediately above) are rated under the same 
criteria.  

Schedular rating

(i) The former schedular criteria

To warrant an increased rating under the former schedular 
criteria, the evidence must show moderate limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

At the June 2005 VA examination, the veteran had the 
following range of motion in the lumbar spine: forward 
flexion was to 70 degrees without pain and to 80 degrees with 
pain (normal 90 degrees); extension was to 20 degrees without 
pain and to 30 degrees with pain (normal 30 degrees); right 
lateral flexion was to 25 degrees without pain and to 30 
degrees with pain (normal 30 degrees); left lateral flexion 
was to 25 degrees without pain and to 30 degrees with pain 
(normal 30 degrees); right rotation was to 45 degrees without 
pain and to 50 degrees with pain (normal 30 degrees); and 
left rotation was to 30 degrees without pain and to 40 
degrees with pain (normal 30 degrees).  See 38 C.F.R. 
§ 4.71a, Plate V (2005).

At the September 2002 VA examination, the veteran had the 
following range of motion in the lumbar spine: forward 
flexion was to 85 degrees; extension was to 
25 degrees with pain; right lateral flexion was to 30 degrees 
without pain; left lateral flexion was to 30 degrees without 
pain; right rotation was to 60 degrees without pain; and left 
rotation was to 60 degrees without pain.  

Taken together, the reports show limited motion which cannot 
be described as approximating moderate (i.e., medium) 
limitation.  There are objective findings of normal range of 
motion of right and left rotation without pain, normal range 
of motion of left lateral flexion and right lateral flexion 
with pain, and somewhat limited motion (but 2/3 or more of 
normal) of forward flexion and extension.  Therefore, the 
Board concludes that the limitation of motion is most aptly 
described as slight.  For these reasons, the Board finds that 
a rating in excess of 10 percent under former Diagnostic Code 
5292 is not warranted.

ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 10 percent, forward flexion of the thoracolumbar 
spine must be greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine must not be greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour, such as scoliosis, reversed lordosis, 
or abnormal kyphosis must be present.  A higher rating is 
also warranted if ankylosis of the thoracolumbar spine is 
present.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There is no evidence of 
ankylosis in the medical records.

The two VA examinations show that the veteran has forward 
flexion to at least 70 degrees.  This limitation of forward 
flexion does not warrant a 20 percent rating under the 
current schedular criteria.

As was discussed above, a Note to the General Rating Formula 
for Diseases and Injuries of the Spine refers to a combined 
normal range of motion of the lumbar spine of 340 degrees.  
The Board will accordingly consider this combined range.  

The report of the June 2005 VA examination shows, at worst, 
the veteran had a combined range of motion in the lumbar 
spine of 215 degrees without pain (70 degrees flexion + 20 
degrees extension + 25 degrees right lateral flexion + 25 
degrees left lateral flexion + 45 degrees right rotation + 30 
degrees left rotation) out of a normal combined range of 
motion of 340 degrees.  

The report of the September 2002 VA examination indicates 
that the veteran had a combined range of motion in the lumbar 
spine of 290 degrees (85 degrees flexion + 25 degrees 
extension + 30 degrees right lateral flexion + 30 degrees 
left lateral flexion + 60 degrees right rotation + 60 degrees 
left rotation) out of a normal combined range of motion of 
340 degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).  

This combined limitation of motion does not warrant a 20 
percent rating under the current schedular criteria.

Moreover, the record indicates that there is no clinical 
evidence of muscle spasm, much less muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

In short, for reasons stated above the Board finds that a 
disability rating in excess of the currently assigned 10 
percent is not warranted under the current schedular 
criteria.



DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Those sections allow for the assignment of additional 
disability based on functional loss due to pain.  

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted in this 
case.  The report of the September 2002 VA examination shows 
that extension was painful.  However, extension was still to 
25 degrees.  The report of the June 2005 VA examination 
reflects that there was some limitation of movements of the 
lumbar spine because of pain.  Specifically, the last 10 
degrees of forward flexion, the last 10 degrees of extension, 
the last 5 degrees of both right and left lateral flexions, 
the last 5 degrees of right rotation, and the last 10 degrees 
of left rotation were painful.  However, forward flexion was 
painless to 70 degrees; extension was painless to 20 degrees; 
right and left lateral flexions were painless to 25 degrees; 
right rotation was painless to 45 degrees, which is beyond 
normal rotation of 30 degrees; and left rotation was painless 
to 30 degrees, which is normal rotation.  

Moreover, no limitation because of weakness, fatigue, or 
repetitive use, and no incoordination was noted.

The Board has carefully considered the evidence of record.  
Although there has been demonstrated some additional 
limitation of motion due to pain, the veteran's demonstrated 
functional loss is minimal.  

In short, the 10 percent rating which is currently assigned 
encompasses the identified symptoms, to include pain and some 
limitation of motion, to include pain on motion.  The medical 
and other evidence does not demonstrate functional loss which 
would enable the Board to assign additional disability under 
38 C.F.R. §§ 4.40 and 4.45.

Mauerhan consideration

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
See 38 C.F.R. § 4.21 (2004) [application of rating schedule]; 
see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

In this case, objectively demonstrated back symptomatology 
includes pain and some limitation of motion, including due to 
pain.  The medical records do not indicate any other symptoms 
of the service-connected back disability which would allow 
for the award of a disability rating in excess of the 
currently assigned 10 percent. 

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the October 2002 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, April 1, 2002, has the 
veteran's low back disability met or nearly approximated the 
criteria for a 20 disability rating.  There does not appear 
to have been either an appreciable worsening of or diminution 
of symptoms at any time since service connection was awarded.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
representative has in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected low back disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the event the veteran believes that an exceptional or 
unusual disability picture is present which warrants 
consideration of an extraschedular rating by appropriate VA 
officials, he may raise this matter with the RO.

Additional comment

The Board notes the veteran's assertion in his January 2005 
statement that he was unable to pursue a career as a park 
ranger, which was his career ambition, because of his 
service-connected low back disability.  However, the law and 
regulations do not provide for compensation based on an 
inability to pursue a particular chosen occupation.  Rather, 
the percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  See 38 C.F.R. 
§§ 3.321(a) 4.1 (2005).  Thus, although the Board has no 
reason to doubt that the veteran's service-connected back 
disability may indeed preclude him from engaging in an 
extremely physically demanding occupation, such is not the 
standard which must be employed in rating the disability.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
low back disability.  The claim is therefore denied.




ORDER

An increased disability rating for the service-connected low 
back disability is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


